Citation Nr: 1442522	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-04 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy (of a nerve other than the cutaneous nerve), to include as secondary to a service-connected right ankle sprain.

2.  Entitlement to a rating in excess of 10 percent for a right ankle sprain with anterior talofibular and calcaneofibular ligament tear and synovitis.  

3.  Entitlement to a compensable rating for residuals of a right superficial lateral cutaneous nerve injury.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Leann Baker, Agent 

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 2009 to September 2010.  The matter of the rating for right ankle sprain is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent rating effective September 22, 2010.  From May 6, 2011 to September 30, 2011, the right ankle disability was rated 100 percent based on the need for post-surgical convalescence.  Consequently, that period is not under consideration in this appeal.  The matter of the rating for residuals of a superficial lateral cutaneous nerve injury is before the Board on appeal from a February 2012 rating decision that granted service connection and assigned a 0 percent rating effective May 6, 2011.

In May 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  In July 2013, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are in the Veteran's record.  

The issue of entitlement to a prestabilization rating from date of discharge from service (under 38 C.F.R. § 4.28) has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for right lower extremity peripheral neuropathy (of a nerve other than the cutaneous nerve) and entitlement to an increased rating for residuals of a right superficial lateral cutaneous nerve injury and to a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Prior to May 6, 2011, the Veteran's right ankle disability is shown to have been manifested by marked limitation of ankle motion.  

2.  From October 1, 2011, the Veteran's right ankle disability is not shown to have been manifested by more than moderate limitation of ankle motion.


CONCLUSION OF LAW

The Veteran's service-connected right ankle disability warrants "staged" ratings of 20 percent (but no higher) prior to May 6, 2011, and no more than 10 percent from October 1, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the rating decisions on appeal granted service connection and assigned initial disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Both the March 2012 and February 2013 statement of the cases (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Moreover, a November 2010 letter provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2013 hearing before the undersigned, it was established that the Veteran is aware that to substantiate a claim for increase there must be evidence of increased severity of the disability.  Testimony was elicited to ascertain the symptoms of his right ankle disability and any impact on functionality.  The Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  It is not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in November 2010, January 2012, July 2012, and October 2012.  The VA examination reports contain specific clinical findings and informed discussion of the pertinent history and features of the disability, and provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by each disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. §  1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's right ankle sprain is rated 10 percent under Code 5271.  Code 5271 provides for a 10 percent rating for limitation of ankle motion, when moderate, and for a 20 percent [maximum] rating when marked.  38 C.F.R. § 4.71a, Code 5271.

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words, "moderate," and "marked," as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §  4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Additionally, when determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. 
§ 4.59.

On September 2010 x-ray of the Veteran's right ankle, no acute fractures or dislocations were identified; however, bony structures showed generalized osteoporotic changes.  

On October 2010 podiatry consultation, it was noted that all dorsiflexion, plantar flexion, inversion, and eversion muscle groups were grossly intact with normal strength.  Reduced range of motion was noted with pain against resistance to inversion and eversion.  

On November 2010 VA examination, the Veteran reported swelling, pain with movement and with weight bearing, numbness in his toes, and a tingling sensation in his ankle.  He used a cane to ambulate and reported being able to walk only short distances.  On examination there were guarded movement and tenderness on palpation, but no erythema, swelling, or abnormal movements.  Range of motion studies revealed dorsiflexion to 15 degrees, with pain at 15 degrees; plantarflexion to 25 degrees, with pain at 25 degrees; inversion to 20 degrees, with pain at 20 degrees; and eversion to 20 degrees, with pain at 20 degrees.  There was no additional limitation of motion following repetitive testing and there was no additional limitation due to pain, fatigue, weakness, incoordination, or lack of endurance.  It was reported that there were no additional limitations with flare-ups.  Recurrent right ankle sprain with anterior talofibular and calcaneofibular ligament tear, tendonpathy of peronus tendon, and sinus tarsi syndrome were diagnosed.  

A January 2011 MRI report found that all tendons, including the tibialis posterior, flexor, peroneus brevis, longus, tibialis anterior, extensor tendons, were normal.  The report also noted that all ligaments, including the anterior talofibular, calcaneofibular, posterior talofibular, deltoid ligaments, were normal.  The MRI report noted that there was no acute right ankle disease.  

The Veteran continued to receive VA treatment.  Treatment records continued to show reduced range of motion with pain against resistance to inversion and eversion, pain at rest and with weight-bearing, and tenderness of the talofibular ligament.  

The Veteran opted to have right ankle arthroscopy for possible lateral ligament reconstruction.  Surgery was performed on May 6, 2011.  

Following surgery, the Veteran was awarded a temporary 100 percent disability rating for convalescence through September 30, 2011.  [This period is not under consideration in this appeal.]

In October 2011 the Veteran completed physical therapy.  Physical therapy notes show he reached maximum therapeutic benefit.  

November 2011 orthopedic treatment records show the Veteran was doing well and returned to his construction job.  Range of motion studies revealed dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  In subsequent treatment records it was noted that the Veteran could perform daily living activities without difficulty.  

On January 2012 examination, right ankle sprain, tear of ligaments, synovitis, and status post arthroscopic ligament repair/debridement were diagnosed.  The Veteran reported his ankle was doing well, but with some pain on extended use following his return to work.  He reported a pinching pain, occasional swelling, and weather related aches.  He reported that numbness had resolved following surgery.  He denied flare-ups.  Range of motion studies revealed plantar flexion to 35 degrees without pain; and dorsiflexion to 15 degrees, with pain at 20 degrees.  Following repetitive testing, dorsiflexion increased to 20 degrees, while there was slightly reduced plantar flexion to 30 degrees.  Functional impairment was noted to include less movement than normal, swelling, and interference with sitting, standing and weight bearing.  Pain on palpation was noted.  Strength was normal. There was no instability or ankylosis.  A non-painful, stable scar less than 39 square centimeters was identified.  No assistive devices were used to ambulate.  The examiner noted that the Veteran was limited in his functioning by prolonged standing and with weight bearing.  

On April 2012 orthopedic consultation, it was noted that the Veteran was having increased right ankle pain due to an attempt to run.  Range of motion studies revealed dorsiflexion to 20 degrees, plantar flexion to 20 degrees, eversion to 10 degrees, and inversion to 10 degrees.  The anterior draw test was positive, and there was crepitus with ankle motion.  Possible ankle arthritis was diagnosed.  However, this was not confirmed by radiographic testing, as contemporaneous x-rays were normal with only mild tissue swelling.  

On October 2012 VA examination, while a history of ankle instability was noted, the examiner found that the Veteran no longer had ankle instability.  The Veteran reported pain with weather changes and after running.  He reported stiffness.  He reported flare-ups when attempting to run and following construction work.  He reported that flare-ups prevent him from sleeping and returning to work the next day.  Range of motion studies revealed plantar flexion to 45 degrees, without pain; and dorsiflexion to 20 degrees, without pain.  No additional limitation of motion was reported following repetitive testing.  No functional loss was noted for the right ankle.  There was no pain or tenderness on examination.  Strength was normal.  There was no ankylosis.  A non-painful, stable scar less than 39 square centimeters was identified.  There was no use of assistive devices to ambulate.  The examiner noted that the Veteran's ankle disability did not impact on his ability to work. 

At both the DRO and the video conference hearings, the Veteran reported similar symptoms to those identified in the treatment records and on VA examinations.  

	Prior to May 6, 2011

It is reasonably shown that prior to the May 2011 surgery, the Veteran's right ankle disability was manifested by, or approximating, marked limitation of motion.  Specifically, on November 2010 VA examination, range of motion studies revealed plantar flexion was limited to 25 degrees (approximately 1/2 of normal).  VA treatment records from this period also show continuing reduced range of motion.  Such findings reasonably establish entitlement to a (maximum under Code 5271) rating of 20 percent.  See 38 C.F.R. §§ 4.3, 4.7.

A scheduler rating in excess of 20 percent would require rating under Code 5270 (fir ankylosis).  However, there is no evidence of anklyosis, and Code 5270 does not apply.  See 38 C.F.R. § 4.71a.
	Since October 1, 2011 

Following the May 2011 surgery, the Veteran's range of motion improved markedly.  The disability picture presented following surgery is not shown to exceed one of even slight ankle disability (the Board will not disrupt the 10 percent rating for moderate ankle disability).  Immediately following recovery, range of motion studies conducted on VA examinations show dorsiflexion improved and normal motion was measured.  Additionally, plantar flexion steadily improved, gaining additional degrees of motion from November 2011 examination (30 degrees) to January 2012 examination (35 degrees) until normal plantar flexion motion was measured on October 2012 examination.  [The Board notes that a slight reduction in range of motion was found in April 2012, however, VA treatment records note the Veteran sustained a superimposed injury to his right ankle at that time (and that it resolved).]  The functional limitations reported on January 2012 examination - less movement than normal, swelling, and interference with sitting, standing and weight bearing - do not suggest a disability picture consistent with marked limitation of ankle motion.  While additional functional limitation due to factors such as pain, use, etc. must be considered, here there is no evidence of additional functional loss which would bring the level of impairment to (or approximating) marked limitation of motion.  Deluca, 8 Vet. App. 202.  Moreover, these functional limitations resolved by October 2012 examination.  

In short, the disability picture presented is not one consistent with the degree of severity warranting the next higher, 20 percent, schedular rating for the right ankle disability (and does not approximate such a level of severity).  Consequently, a rating in excess of 10 percent for limitation of right ankle motion is not warranted.

The Board has also considered other codes pertaining to the ankle.  The October 2012 VA examiner noted that the Veteran did not have ankylosis of the ankle.  Thus, a rating under Code 5270 is not warranted.  There is also no evidence of malunion or astragalectomy so as to warrant higher ratings under Codes 5272, 5273, and 5274, respectively.  See 38 C.F.R. § 4.71a.


The Board notes that throughout, all symptoms of the Veteran's right ankle sprain noted and reported (and associated impairment) are encompassed by the schedular criteria for the ratings now assigned, and that those criteria are therefore not inadequate, and referral of this case for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 20 percent rating for the Veteran's right ankle sprain is granted for the period prior to May 6, 2011, subject to the regulations governing payment of monetary awards.

A rating in excess of 10 percent for the Veteran's right ankle sprain from October 1, 2011 is denied.  


REMAND

The Veteran seeks an increased rating for his service connected residuals of a right superficial lateral cutaneous nerve injury and service connection for right lower extremity peripheral neuropathy of a nerve other than the cutaneous nerve.  The Board finds a Remand is necessary because the record contains conflicting medical evidence.  On January 2010 VA examination, the examiner found no evidence of peripheral neuropathy.  However, on subsequent (July 2012) VA examination peripheral neuropathy was diagnosed with onset in 2010.  In light of the apparently conflicting medical reports, a new examination to determine whether the Veteran has peripheral neuropathy of the right lower extremity, the nerve or nerves involved, and if involvement of a nerve other than the lateral cutaneous is found, the etiology of such disability.  The matter of the rating for residuals of a right superficial lateral cutaneous nerve injury is inextricably intertwined with the service connection claim and the two issues must be adjudicated concurrently.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Here, the Veteran asserts that due to his service-connected right ankle disability his ability to work is impacted due to limitations caused by prolonged standing and weight bearing.  His agent expressly raised a claim for a TDIU rating.  Thus, the matter of entitlement to a TDIU rating is raised by the record, and entitlement to such rating must be addressed in the context of this claim.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record complete copies of all updated records of VA treatment (those not already in the record) the Veteran received for the disabilities remaining on appeal.

2. The AOJ should then arrange for a neurological examination of the Veteran to determine whether he has right lower extremity peripheral neuropathy and, if so, the nature and likely etiology (if disability of a nerve other than the lateral cutaneous nerve is found) of such disability, and to ascertain the current severity of his residuals of a right superficial lateral cutaneous nerve injury.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and any studies necessary should be completed.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that responds to the following: 

a. Does the Veteran have right lower extremity peripheral neuropathy, and specifically peripheral neuropathy of a nerve other than the lateral cutaneous?  If so, please identify the nerve.

b. If the Veteran is found to have peripheral neuropathy (of a nerve other than the right superficial lateral cutaneous nerve i), please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by his service-connected right ankle sprain or right superficial lateral cutaneous nerve injury?  If the peripheral neuropathy (or peripheral nerve condition) is found to have not been caused, but to have been aggravated by his right ankle sprain or right superficial lateral cutaneous nerve injury, please identify the degree of peripheral neuropathy disability that is due to such aggravation. 

c. The examiner should also determine the current severity of the Veteran's service-connected residuals of a right superficial lateral cutaneous nerve injury.  The examiner must describe all symptoms and functional limitations attributable to such disability in detail.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  

3. The AOJ should provide the Veteran appropriate notice for a TDIU claim, and the form for applying for such benefit.  If he responds, the AOJ should fully develop and adjudicate the matter.  He should be advised that such matter will only be further before the Board if he files a notice of disagreement with a denial of such claim, and then a substantive appeal after a statement of the case (SOC) is issued.

4. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOIC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


